                    Case 18-19441-EPK            Doc 1329      Filed 10/07/19     Page 1 of 12



                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION



    In re 160 Royal Palm, LLC,                                      Chapter 11 Case
                                                                    Case No. 18-19441-EPK
              Debtor.


               AMENDED KK-PB FINANCIAL, LLC’S OBJECTION TO
     APPLICATION FOR CONTINGENCY COMPENSATION OF SPECIAL COUNSEL
           GREGG H. GLICKSTEIN, ESQ. AND GREGG H. GLICKSTEIN, P.A.

             KK-PB Financial, LLC (“KK-PB”), by and through its undersigned counsel, files this

amended objection1 (the “Objection”) to the Application for Contingency Compensation of Special Counsel

Gregg H. Glickstein, Esq. and Gregg H. Glickstein, P.A. [ECF No. 1149] (the “Application”) of Mr. Gregg

Glickstein and Gregg H. Glickstein, P.A. (together, the “Applicants”) in the above-captioned chapter

11 case of 160 Royal Palm, LLC (the “Debtor”), and in support thereof states as follows:

                                                  BACKGROUND
             1.          On July 29, 2019, the Debtor filed an application to retain the Applicants as special

New Haven Claim litigation counsel. [ECF No. 957].

             2.          On August 13, 2019, KK-PB objected to the retention of the Applicants as special

New Haven Claim litigation counsel. [ECF No. 1008].

             3.          On August 14, 2019, the Debtor filed an amended application to retain the Applicants

as special New Haven Claim litigation counsel. [ECF No. 1010].




1
         The amended Objection amends and supersedes KK-PB Financial, LLC’s Objection to Application
for Contingency Compensation of Special Counsel Gregg H. Glickstein, Esq. and Gregg H. Glickstein, P.A. [ECF
No. 1283] to provide certain clarifications and to be consistent with revisions made in other amended
objections to final fee applications. A blackline version reflecting the amendments is attached hereto
as Exhibit A.


    AMERICAS 101209492
                 Case 18-19441-EPK            Doc 1329      Filed 10/07/19     Page 2 of 12



          4.          On August 29, 2019, the Court approved the Debtor’s retention of the Applicants in

that capacity. [ECF No. 1138].

          5.          On August 30, 2019, the Applicants filed the Application. [ECF No. 1149].

                                                 OBJECTION
          6.          In the Application, the Applicants acknowledge that the contingency fee described

therein has not yet been earned and that the Application “is being filed out of an abundance of caution

to preserve the Applicant’s right to the agreed-upon contingency fee and the reimbursement of the

Expenses, including subsequent expenses, if and when the New Haven Claim is disallowed or

reduced.” Application ¶ 8.

          7.          To the extent the Application seeks approval and payment of the contingency fee now,

it is premature. The litigations relating to the New Haven Claim are ongoing and the contingency fee

has not yet been earned.

          8.          Indeed, Philip J. Landau, Esq. and the law firm of Shraiberg, Landau & Page, P.A.—

with whom the Applicants are sharing a contingency fee with respect to certain litigation relating to

the New Haven Claim—have offered to preserve its right to the contingency fee relating to the New

Haven Claim until “if and when benefits are conferred on the estate.” [ECF No. 1150 ¶ 13].

                                       RESERVATION OF RIGHTS
          9.          This Objection is submitted without prejudice to, and with a full express reservation

of, KK-PB’s rights relating to this Objection, including modifying and raising additional arguments.




 AMERICAS 101209492                                     2
                 Case 18-19441-EPK         Doc 1329     Filed 10/07/19     Page 3 of 12



                                             CONCLUSION
          10.         For the foregoing reasons, the Application should be deferred at this time as

premature.

 Dated: October 7, 2019                           WHITE & CASE LLP
 Miami, Florida

                                              By: /s/ John K. Cunningham
                                                  John K. Cunningham
                                                  Florida Bar No. 542490
                                                  James N. Robinson
                                                  Florida Bar No. 608858
                                                  Fan B. He
                                                  Florida Bar No. 0095597
                                                  Southeast Financial Center, Suite 4900
                                                  200 South Biscayne Boulevard
                                                  Miami, Florida 33131-2352
                                                  Telephone: (305) 371-2700
                                                  Facsimile: (305) 358-5744

                                                  Counsel for KK-PB Financial, LLC




 AMERICAS 101209492                                 3
                 Case 18-19441-EPK      Doc 1329       Filed 10/07/19    Page 4 of 12



                                ATTORNEY CERTIFICATION

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and I am in compliance with the additional qualifications to practice

in this Court set forth in Local Rule 2090-1(A).



                                           By: /s/ John K. Cunningham
                                               John K. Cunningham




 AMERICAS 101209492                                4
                 Case 18-19441-EPK     Doc 1329      Filed 10/07/19     Page 5 of 12



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this day, the foregoing document was electronically filed with

the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being served

this day on all parties via transmission of Notices of Electronic Filing generated by CM/ECF.




                                           By: /s/ John K. Cunningham
                                               John K. Cunningham




 AMERICAS 101209492                              5
Case 18-19441-EPK   Doc 1329   Filed 10/07/19   Page 6 of 12




            EXHIBIT A
                  Case 18-19441-EPK          Doc 1329      Filed 10/07/19     Page 7 of 12




                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION



    In re 160 Royal Palm, LLC,                                   Chapter 11 Case
                                                                 Case No. 18-19441-EPK
                Debtor.


              AMENDED KK-PB FINANCIAL, LLC’S OBJECTION TO
    APPLICATION FOR CONTINGENCY COMPENSATION OF SPECIAL COUNSEL
          GREGG H. GLICKSTEIN, ESQ. AND GREGG H. GLICKSTEIN, P.A.

           KK-PB Financial, LLC (“KK-PB”), by and through its undersigned counsel, files this

amended objection1 (the “Objection”) to the Application for Contingency Compensation of Special Counsel

Gregg H. Glickstein, Esq. and Gregg H. Glickstein, P.A. [ECF No. 1149] (the “Application”)1 of Mr. Gregg

Glickstein and Gregg H. Glickstein, P.A. (together, the “Applicants”) in the above-captioned chapter

11 case of 160 Royal Palm, LLC (the “Debtor”), and in support thereof states as follows:

                                              BACKGROUND
           1.        On July 29, 2019, the Debtor filed an application to retain the Applicants as special

New Haven Claim litigation counsel. [ECF No. 957].

           2.        On August 13, 2019, KK-PB objected to the retention of the Applicants as special

New Haven Claim litigation counsel. [ECF No. 1008].

           3.        On August 14, 2019, the Debtor filed an amended application to retain the Applicants

as special New Haven Claim litigation counsel. [ECF No. 1010].



1
         The amended Objection amends and supersedes KK-PB Financial, LLC’s Objection to Application
for Contingency Compensation of Special Counsel Gregg H. Glickstein, Esq. and Gregg H. Glickstein, P.A. [ECF
No. 1283] to provide certain clarifications and to be consistent with revisions made in other amended
objections to final fee applications. A blackline version reflecting the amendments is attached hereto
as Exhibit A.
1
         Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the
Application.

    AMERICAS 101209492
                Case 18-19441-EPK          Doc 1329       Filed 10/07/19    Page 8 of 12




         4.        On August 29, 2019, the Court approved the Debtor’s retention of the Applicants in

that capacity. [ECF No. 1138].

         5.        On August 30, 2019, the Applicants filed the Application. [ECF No. 1149].

                                             OBJECTION
         6.        In the Application, the Applicants acknowledge that the contingency fee described

therein has not yet been earned and that the Application “is being filed out of an abundance of caution

to preserve the Applicant’s right to the agreed-upon contingency fee and the reimbursement of the

Expenses, including subsequent expenses, if and when the New Haven Claim is disallowed or

reduced.” Application ¶ 8.

         7.        To the extent the Application seeks approval and payment of the contingency fee now,

it is premature.

         8. The litigations relating to the New Haven Claim are ongoing and the contingency fee has

not yet been earned. Arabia v. Siedlecki, 789 So. 2d 380, 384 (Fla. Dist. Ct. App. 2001) (“Until

[plaintiff] actually recovered something from the [defendant], the contingency contemplated in the fee

agreement did not occur.”).

         8.        9. Indeed, Philip J. Landau, Esq. and the law firm of Shraiberg, Landau & Page, P.A.—

with whom the Applicants are sharing a contingency fee with respect to certain litigation relating to

the KK-PB’s New Haven Claim—have offered to preserve its right to the contingency fee relating to

the New Haven Claim until “if and when benefits are conferred on the estate.” [ECF No. 1150 ¶ 13].

                                    RESERVATION OF RIGHTS
         9.        10. This Objection is submitted without prejudice to, and with a full express

reservation of, KK-PB’s rights relating to this Objection, including modifying and raising additional

arguments.




  AMERICAS 101209492                                  2
                Case 18-19441-EPK       Doc 1329        Filed 10/07/19    Page 9 of 12




                                          CONCLUSION
         11. Accordingly, KK-PB respectfully requests that the Court grant the relief requested herein

and such further relief as it deems just and appropriate under the circumstances.

         10.       For the foregoing reasons, the Application should be deferred at this time as

premature.

 Dated: September 20October 7, 2019             WHITE & CASE LLP
 Miami, Florida

                                            By: /s/ John K. Cunningham
                                                John K. Cunningham
                                                Florida Bar No. 542490
                                                James N. Robinson
                                                Florida Bar No. 608858
                                                Fan B. He
                                                Florida Bar No. 0095597
                                                Southeast Financial Center, Suite 4900
                                                200 South Biscayne Boulevard
                                                Miami, Florida 33131-2352
                                                Telephone: (305) 371-2700
                                                Facsimile: (305) 358-5744

                                                Counsel for KK-PB Financial, LLC




  AMERICAS 101209492                                3
               Case 18-19441-EPK       Doc 1329        Filed 10/07/19    Page 10 of 12



                                ATTORNEY CERTIFICATION

         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and I am in compliance with the additional qualifications to practice

in this Court set forth in Local Rule 2090-1(A).



                                            By: /s/ John K. Cunningham
                                                John K. Cunningham




  AMERICAS 101209492                               4
               Case 18-19441-EPK      Doc 1329        Filed 10/07/19   Page 11 of 12




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this day, the foregoing document was electronically filed with

the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being served

this day on all parties via transmission of Notices of Electronic Filing generated by CM/ECF.




                                          By: /s/ John K. Cunningham
                                              John K. Cunningham




  AMERICAS 101209492                              5
               Case 18-19441-EPK   Doc 1329   Filed 10/07/19   Page 12 of 12




                                     Summary report:
             Litéra® Change -Pro TDC 10.1.0.700 Document comparison done on
                                   10/7/2019 7:00:43 PM
         Style name: 2 W&C Standard Set
         Intelligent Table Comparison: Active
         Original DMS: iw://AMERICAS_DMS/AMERICAS/101122845/4
         Modified DMS: iw://AMERICAS_DMS/AMERICAS/101209492/3
         Changes:
         Add                                                    10
         Delete                                                 11
         Move From                                              0
         Move To                                                0
         Table Insert                                           3
         Table Delete                                           2
         Table moves to                                         0
         Table moves from                                       0
         Embedded Graphics (Visio, ChemDraw, Images etc.)       0
         Embedded Excel                                         0
         Format changes                                         0
         Total Changes:                                         26




AMERICAS 101209492
